Third District Court of Appeal
                               State of Florida

                           Opinion filed June 07, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D17-644
                         Lower Tribunal No. 10-1953B
                             ________________


                             Wilber Rodriguez,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Rodolfo Ruiz, Judge.

      Wilber Rodriguez, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before ROTHENBERG, SALTER, and FERNANDEZ, JJ.

      ROTHENBERG, J.
      Wilber Rodriguez (“the defendant”) appeals the trial court’s order denying

his motion for postconviction relief and to vacate the judgment and sentence

pursuant to Florida Rule of Criminal Procedure 3.850. We affirm.

      On December 2, 2013, pursuant to a negotiated plea with the State, the

defendant, who was facing the possibility of consecutive life sentences, pled guilty

to grand theft in the third degree, second degree murder, grand theft auto, and

kidnapping, in exchange for a sentence to be determined by the trial court, but

which was specifically limited to a range of 24.425 years in state prison (which

was the bottom of the sentencing guidelines) to 40 years in state prison. The

record reflects that prior to the entry of his plea, the defendant had confessed to

committing these crimes and his confession was confirmed by physical evidence,

including his DNA and fingerprints found at the various crime scenes. When the

defendant entered his plea, he was fully colloquied by the trial court as to his

understanding of the plea, the rights he was waiving, and that the plea was being

entered without any promises having been made to the defendant as to the sentence

other than that it would be between 24.425 and 40 years in state prison.

      On January 30, 2014, after conducting a full sentencing hearing at which the

defendant’s trial counsel submitted a sentencing memorandum, letters in support of

the defendant, and other mitigation materials, the trial court sentenced the

defendant to 40 years in state prison. Thereafter, the defendant filed a motion to



                                         2
withdraw his plea alleging that: (1) his trial counsel promised him the trial court

would sentence him to fifteen years state prison followed by five years of

probation; (2) he entered his plea because he knew his attorneys had not fully

investigated the case and they were not prepared for trial; and (3) his trial counsel

failed to present any mitigation at the sentence hearing. The trial court denied the

motion, and the defendant appeals the order subsequently entered by the trial court.

      The record, which includes the plea colloquy, clearly refutes these claims,

and under Florida law, a defendant is bound by the statements he makes under oath

during a plea colloquy. See Henry v. State, 920 So. 2d 1245, 1246 (Fla. 5th DCA

2006) (“This motion presents the all too common occurrence where defendants, in

an attempt to invalidate their pleas, contend they committed perjury when they

sought to have their pleas accepted. Defendants are bound by the statements made

by them under oath . . . .”); Iacono v. State, 930 So. 2d 829, 831-32 (Fla. 4th DCA

2006) (holding that defendants “are bound by their sworn answers” during a plea

colloquy). As the Fourth District Court of Appeal stated in Scheele v. State, 953
So. 2d 782, 785 (Fla. 4th DCA 2007), “[a] plea conference is not a meaningless

charade to be manipulated willy-nilly after the fact; it is a formal ceremony, under

oath, memorializing a crossroads in a case.”

      When the defendant entered his plea, he swore under oath that no one had

made any promises to him; no one had told him what sentence the trial court would



                                         3
impose; he had met with trial counsel on a number of occasions; and he was

satisfied with counsel’s services and advice. The defendant also confirmed that

there were no other witnesses, documents, or evidence he wanted his counsel to

investigate on his behalf. The defendant is, therefore, bound by these answers.

See Alfred v. State, 71 So. 3d 138, 139 (Fla. 4th DCA 2011) (holding that Alfred’s

claim that counsel coached him to lie during the plea colloquy did not require an

evidentiary hearing); Smith v. State, 41 So. 3d 1037 (Fla. 1st DCA 2010) (holding

that “[w]here a defendant enters a plea and swears that he is satisfied with his

counsel’s advice, he may not later attack counsel’s effectiveness for failure to

investigate or defend the charge”); Davis v. State, 938 So. 2d 555, 557 (Fla. 1st

DCA 2006) (“In the instant case, the appellant clearly states on the record that he

was satisfied with his attorney’s services. Thus, he cannot now assert that at the

time of the plea’s entry he had serious doubts about his attorney’s effectiveness.”).

Accordingly, we affirm he denial of the order under review.

      Affirmed.




                                         4